Previous action is vacated/withdrawn
The previous office action has been vacated/withdrawn. The applicant had previously called for clarification because the correct reference had not been correctly cited/provided. In addition, an IDS had crossed in the mail. In order to promote compact prosecution, the reference was considered before determining allowability. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In line 2 of claim 10, it is unclear if “an optical connector” is the same as “an optical connector” of claim 8. If it is, it should clearly indicate this (i.e. “the optical connector”). If it is not, it should differentiate that it is a different connector. Line 7 of claim 11 has a similar issue. It is unclear if “an optical connector” is the same as the “an optical connector” of claim 8. It is unclear if “the optical connector” of line 18 of claim 11 is referring to “an optical connector” of line 1 of claim 8 or “an optical connector” of line 7 of claim 11. If these two are the same, it should be clear from the claims. Lines 2-3 of claim 12 have a similar issue with “an optical connector”. While it appears that “an optical connector of lines 2-3 of claim 12 is the same as “an optical connector” of claim 8 (because they are both at a light output end), it does not provide clear antecedent basis. In line 2-3 of claim 12, it should say, “the optical connector” to clarify this. Line 2 of claim 15 also has “a shutter” and it is unclear if this is the same shutter as claim 8. 
	In a similar manner, it is unclear if “a shutter” of line 2 of claim 10, line 7 of claim 11, line 3 of claim 12 and line 2 of claim 15 is the same shutter of claim 8. Claim 12 specifies “an optical connector” in lines 2-3 and “an optical connector” at another end in line 15. It is unclear which of these two “an optical connector” is referred to 22 (and possibly even 16). This is also a problem with “the shutter” in claim 12 since two shutters have been previously mentioned. In claim 13, it is unclear which of the two previously mentioned “a shutter” is referred to. There have been two different occurrences of “a shutter” previously mentioned. It is unclear which of these is referred to by “the shutter” later in the claims. 
	Lines 17-18 and 20 of claim 14 specifies “the shutter”. Claim 14 has previously mentioned two shutters, it is suggested that the claim make clear which of the previously mentioned shutters are referred to. It is unclear if “the shutter” of lines 15-16 of claim 11 is referring to “a shutter” of claim 8, “a shutter” of either line 7 or line 12 of claim 11. Claim 15 has similar issues. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10-12 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
While claim 8 specifies that the light receiving surface is made of a wavelength conversion material, claims 10-11 and 15 say that it can be a mirror plane or wavelength conversion material. In the situation where it is a mirror plan, claims 10-11 and 15 are omitting the wavelength conversion material of claim 8.  In this situation these claims omit the wavelength conversion material of claim 8, it does not contain every limitation of the claim it depends on (as is required by 35 USC 112(d)). Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	In regard to claim 12, if “an optical connector” of lines 1-2 is the same as in claim 8, it also has the problem of omitting the wavelength conversion material. 
While claim 8 specifies that the light receiving surface is made of a wavelength conversion material, claim 10 says that it can be a mirror plane. The disclosure teaches that these are two different embodiments. If this is not addressed, there may also be 112a issues. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sugano et al (JP 2017-58583). 
In regard to claim 8, Sugano et al an optical connector (figure 2) of a fiber system, comprising a shutter (30) that opens in conjunction with a connection operation to enable the connection (with element 100 of figure 1) and closes in conjunction with a disconnection operation (figure 2, when it springs down is considered closes) to block feed light from exiting (reflects it up to 40). Sugano teaches that the shutter has a reflective surface which is considered a mirror (32). In regard to the wavelength conversion material, see the 112 issues. Claims 10-12 and 15 replace this element with a mirror so claim 8 does not definitively include the wavelength conversion material. In that the connector could be at either end of the fiber (as the applicants also has), it is obvious that the connector can be at the output end. 
Although Sugano et al do not specifically teach that the system is a power over fiber system, he specifies that the purpose of the shutter (30) is to suppress damage to eyes when the plug side optical connector is not accommodated in the housing. In that any light would damage the eyes (especially if it is higher power), it would have been obvious before the effective filing date of the claimed invention to use the shutter in an optical power system to avoid harming eyes if a signal were to escape the connector when disconnected. 


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sugano et al (JP 2017-58583) as applied to claim 8 above, and further in view of Chan et al (2013/0301984).
In regard to claims 9, although Sugano et al do not specifically teach a semiconductor laser that oscillates with electric power, thereby outputting the feed light, wherein a semiconductor material of a semiconductor region of the semiconductor laser, the semiconductor region exhibiting a light-electricity conversion effect, is a laser medium having a laser wavelength of 500 nm or less, see paragraph s 47 and 49 of Chan et al. They teach semiconductor laser used to provide power in a system. In paragraph 49, they teach that the wavelength of the laser power sources may be selected based on the optical conduit and transmission efficiency or maximum power handling capability in order to “achieve desired results”.
Thus, one of ordinary skill in the art, before the effective filing date of the claimed invention would have found it obvious to use a wavelength in the system of Sugano et al based on the conduit used for the purpose of providing proper transmission efficiency or maximum power handling capability of a fiber, since Chan et al tach that this is well known in the prior art and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 

Claims 10 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al (2013/0301984) in view of Sugano et al  (JP 2017-58583) as applied to claims 8-9 above and further in view of Yamada et al (WO 2010146659, reference 6 on IDS of 9-24-2021).
In regard to claims 10 and 14 and 15-16, Chan et al teach a power sourcing equipment of a power over fiber system (see figures and abstract) comprising: a semiconductor laser (paragraph 47) that oscillates with electric power, thereby outputting the feed light. In that he teaches a semiconductor laser, it inherently has a semiconductor material of a semiconductor region of the semiconductor laser that exhibits a light-electricity conversion effect.
Although Chan et al do not specifically teach a laser medium having a laser wavelength of 500 nm or less, see paragraph s 47 and 49 of Chan et al. They teach semiconductor laser used to provide power in a system. In paragraph 49, they teach that the wavelength of the laser power sources may be selected based on the optical conduit and transmission efficiency or maximum power handling capability in order to “achieve desired results”.
Thus, one of ordinary skill in the art, before the effective filing date of the claimed invention would have found it obvious to use a wavelength based on the conduit used for the purpose of providing proper transmission efficiency or maximum power handling capability of a fiber, since Chan et al tach that this is well known in the prior art and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
Although Chan et al do not specifically teach that he uses an optical connector that opens in conjunction with a connection operation to enable the connection and closes in conjunction with a disconnection operation, Sugano et al teach an optical connector (figure 2) of a fiber system, comprising a shutter (30) that opens in conjunction with a connection operation to enable the connection (with element 100 of figure 1) and closes in conjunction with a disconnection operation (figure 2, when it springs down is considered closes) to block feed light from exiting (reflects it up to 40). Sugano teaches that the shutter has a reflective surface (mirror plane) which is considered a mirror (32). 
Thus, one of ordinary skill in the art, before the effective filing date of the claimed invention would have found it obvious to use a connector that blocks/unblocks light based on whether the connector is connected as taught by Sugano et al in the system of Chan et al in an optical power system to avoid harming eyes if a signal were to escape the connector when disconnected since Sugano et al teach that this is well known in the prior art and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
Although Chan in view of Sugano do not specifically teach wherein the power sourcing equipment comprises a control device that detects connector disengagement by detecting return light emitted from the shutter and stops the feed light from being output, see Yamada et al which teach detecting a returned reflected signal by a control part (16) in order to stop feeding light by 11. 
Thus, one of ordinary skill in the art, before the effective filing date of the claimed invention would have found it obvious to turn off the laser source as taught by Yamada et al. it would have been obvious in the system of Chan in view of Sugano et al to turn off the laser in order to save power and ensure that there is no damage caused by a lasing signal that escapes t device when there is disconnections and Yamada  et al teach that this is well known in the prior art and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
In regard to claim 14, this is made in view of the above 112 rejections. “the shutter” in the last line is read on the shutter at the transmission side. Chan et al teaches a powered device (figure 6, element 660) that has a photoelectric conversion element (paragraph 39). In that Sugano et al teach that the connectors can be provided at either end of a fiber, it would have been obvious to have such connectors at either end of the fiber of Chan et al since Chan et al teach that there can be return signals (paragraph 13) in order to avoid harming the eyes if either end of the fiber becomes disconnected and  one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
Allowable Subject Matter
Claims 11 and 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art of record does not teach, nor render obvious a connector  in an optical power system that comprises a shutter that opens in conjunction with a connection operation to enable the connection and closes in conjunction with a disconnection operation to block feed light from exiting, wherein a light receiving surface of the shutter, the light receiving surface receiving the feed light when the shutter is closed, is made of a wavelength conversion material. Claims 11 and 12 claim a second connector device that is made of a wavelength conversion material.

Conclusion
During the interview of 4-26-2022, the examiner said that it appeared that the reference cited on the IDs of 4-18-2022 may be relevant. The examiner has considered this reference in order to promote compact prosecution. This reference does not teach, nor render obvious a wavelength conversion element in a shutter of a connector that blocks the signal from exiting a claimed in order to utilize the converted and reflected signal to determine that the connector is not connected. Takada teaches converting the signal to a visible signal to the output (not blocking it) so that handers can determine that the signal has been outputted. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE C PASCAL whose telephone number is (571)272-3032.  The examiner is presently working a part time schedule. On the days that the examiner is not in the office, voicemail and email will be checked and the examiner will make an attempt to respond within one business day.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS A HOLLWEG can be reached at 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LESLIE C PASCAL/Primary Examiner
Art Unit 2883